DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 12/02/2021 has been received and entered.  By the amendment, claims 1-6, 8 and 12-13 are now pending in the application.
Applicant’s arguments filed 12/02/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Specification
The substitute specification filed 12/02/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: there is no clean version (without markings) and a statement that the substitute specification contains no new matter has been submitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang, US 2021/0063828 A1.
Claims 1 and 13 are anticipated by Yang’s figures 1-2 and accompanying text which discloses a liquid crystal display device in which a liquid crystal display panel LCP comprising:
. a first substrate 120 
. a plurality of scan lines 122 and a plurality of data lines 121 crossing to each other to define a plurality of pixel units 124
. a common electrode 132/136
. a first insulating layer (lower layer 155)
. a second insulating layer (upper layer 155)
. a plurality of pixel electrode 125
. a black matrix replacement electrode 123 
. a second substrate SUB1
. a second substrate 140
. a plurality of black matrices 141
. a liquid crystal display layer therebetween.
Yang does not explicitly disclose the material of the pixel electrode and the black matrix replacement electrode comprises indium tin oxide (ITO).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the Yang’s pixel electrode and black matrix replacement electrode of ITO material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice
Re claim 3, Yang further disclose a color resist layer 142.
Re claim 6, wherein a projection of each of the data lines 121 on the first substrate is located within a projection of one corresponding black matrix 141 on the first substrate 
Re claim 8, wherein the black matrix replacement electrodes are spaced apart from the pixel electrodes, e.g., partially spaced apart (see fig 1).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2021/0063828 A1, in view of Chang, US 2013/0242215 A1.
Re claims 4-5, Yang discloses the claimed invention as described above except for two opposite sides of a projection of each of the black matrices on the first substrate are respectively located within projections of two adjacent common electrodes (e.g., greater than 1 micron) on the first substrate.  Chang does disclose vertical extension lines on both sides of the black matrix 220 are correspondingly positioned within inner sides of outer edges of the common electrodes 192 on both sides of the data line 170 below the corresponding black matrix (see fig. 2).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Yang’s black matrix in which two opposite sides of a projection of each of the black matrices on the first substrate are respectively located within projections of two adjacent common electrodes on the first substrate, as shown by Chang to prevent device damage due to static electricity (see [0009]).
Claims 2 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2021/0063828 A1, in view of Zhang et al., US 2017/0184931 A1.
Re claims 2 and 12, Yang discloses the claimed invention as described above except for the color resist layer disposed on the first substrate and a third insulating layer, wherein the color resist layer is disposed on the second insulating layer, the third insulating layer covers the color resist layer, and the pixel electrodes and the black matrix replacement electrodes are disposed on the third insulating layer.  Zhang et al. disclose a color resist layer 6 forming over the first substrate 100 as well as over a lower insulating layer 5 and under an upper insulating layer 7 where a pixel electrode 10  and a black matrix 11 thereover the upper insulating layer.  It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a color resist film over the Yang’s second insulating layer and under a third insulating layer, as shown by Zhang et al., for increasing an aperture ratio of a display device (see [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871